



Exhibit 10.2
FORM CD-451
(REV 12-14)
U.S. DEPARTMENT OF COMMERCE
      GRANT X COOPERATIVE AGREEMENT
AMENDMENT TO
FINANCIAL ASSISTANCE AWARD
AWARD NUMBER


NCR-92-18742
CFDA NO. AND NAME
     11.-National Telecommunications and Information Administration
PROJECT TITLE
RECIPIENT NAME


VeriSign, Inc.
AMENDMENT NUMBER


33
STREET ADDRESS


12061 Bluemont Way
EFFECTIVE DATE


October 19, 2016
CITY, STATE ZIP


Reston, Virginia 20190-5684
EXTEND PERIOD OF PERFORMANCE TO
(IF APPLICABLE)
COSTS ARE REVISED AS
FOLLOWS:
PREVIOUS ESTIMATED COST
ADD
DEDUCT
TOTAL
ESTIMATED COST
FEDERAL SHARE OF COST
$0.00
$0.00
$0.00
$0.00
RECIPIENT SHARE OF COST
$0.00
$0.00
$0.00
$0.00
TOTAL ESTIMATED COST
$0.00
$0.00
$0.00
$0.00
REASON(S) FOR AMENDMENT


The Department fully and finally relieves, releases, and discharges Verisign,
Inc. from all root zone operation, management and maintenance responsibilities,
obligations or requirements under the Cooperative Agreement, including but not
limited to, those contained in Amendments 11 and 31 thereto. Except as modified
by this Amendment, the terms and conditions of the Cooperative Agreement, as
previously amended, remain unchanged.
This Amendment Document (Form CD-451) signed by the Grants Officer constitutes
an Amendment of the above-referenced Award, which may include an obligation of
Federal funding. By signing this Form CD-451, the Recipient agrees to comply
with the Amendment provisions checked below and attached, as well as previous
provisions incorporated into the Award. If not signed and returned without
modification by the Recipient within 30 days of receipt, the Grants Officer may
unilaterally withdraw this Amendment offer and de-obligate any associated funds.
    Special Award Conditions


    Line Item Budget


    Other(s):
SIGNATURE OF DEPARTMENT OF COMMERCE GRANTS OFFICER


/s/ DEAN IWASAKI




DATE


           10/19/2016
TYPED NAME, TYPED TITLE, AND SIGNATURE OF AUTHORIZED RECIPIENT OFFICIAL


/s/ D. JAMES BIDZOS


D. James Bidzos, Chief Executive Officer, VeriSign Inc.


D. James Bidzos, President and Chief Executive Officer
DATE


 








--------------------------------------------------------------------------------



















Award ACCS Information




Award Contact Information
Contact Name
Contact Type
Email
Phone
Thomas C. Idelicarto
 
tindelicarto@verisign.com
 





NIST Grants Officer:
 
NIST Grants Specialist:
    Dean Iwasaki
 
    Nuria Martinez
    100 Bureau Drive, MS 1650
 
    100 Bureau Drive, MS 1650
    Gaithersburg, MD 20899-1650
 
    Gaithersburg, MD 20899-1650
    (301) 975-8449
 
    (301) 975-6215






